Citation Nr: 0705836	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-16 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial (compensable) rating 
for allergic rhinitis.

2. Entitlement to an increased initial rating, in excess of 
10 percent, for carpal tunnel syndrome of the right hand.

3. Entitlement to an increased initial rating, in excess of 
10 percent, for carpal tunnel syndrome of the left hand.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that awarded service connection and a 10 percent 
rating for carpal tunnel syndrome of the right and left 
hands, respectively, effective August 6, 2002, and denied 
service connection for allergic rhinitis.  By a March 2004 
rating decision, the RO awarded noncompensable service 
connection for allergic rhinitis, effective August 6, 2002.  
The veteran disagreed with these initial evaluations.


FINDINGS OF FACT

1. The service-connected allergic rhinitis is manifested by 
nasal congestion and post nasal drip, but without 50 percent 
blockage of both nasal passages or complete blockage of one 
nasal passage and no polyps.

2.  The service-connected right and left carpal tunnel 
syndrome have each been manifested by no more than mild 
impairment of the bilateral median nerves with findings of 
numbness and decreased sensation to pin prick. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2006).

2. The criteria for an initial rating in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2006).

3. The criteria for an initial rating in excess of 10 percent 
for left carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, October 2005, 
and September 2006; rating decisions in May 2003 and March 
2004; and statements of the case in March 2004 and September 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Law and Regulations

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Merits of the Claims

Allergic Rhinitis

The veteran was evaluated and treated in service for episodes 
of rhinitis with post nasal drip.

On his initial VA examination in April 2003, the veteran 
reported that his most predominant symptom is postnasal drip, 
sinus pressure, and nasal congestion.  He reported that he 
has flare-ups of his allergies/sinus condition approximately 
two to three times in the spring and fall and is prescribed 
Flonase for his condition.  On physical examination his nares 
were patent.  Mucous membranes were mildly erythematous.  
There were no lesions noted and no nasal discharge.

VA outpatient treatment records compiled between December 
2003 and October 2005 include a January 2005 Allergy Clinic 
note showing that an examination of the veteran for 
complaints of allergy symptoms found patent nasal passageway.  
The nares were noted to have erythematous turbinates with 
minimal swelling or rhinorrhea.  There were no polyps or pus.  
A CT scan in February 2005 found the paranasal sinuses to be 
clear and within normal limits.  The nasal cavity, nasal 
mucosa, and osteometal complexes were unremarkable except for 
mild deviation of the nasal septum to the left.

Between October 2004 and December 2005, the veteran was 
evaluated and treated by a private physician on seven 
occasions for sinus related problems predominantly manifested 
by congestion and postnasal drip.

On his most recent VA examination in October 2006, the 
veteran reported symptoms of frequent congestion, sneezing, 
post nasal drip, and rhinorrhea year round but worse in the 
spring.  The examiner noted that the veteran did not have any 
interference of breathing through the nose, purulent 
discharge, dyspnea, or chronic sinusitis.  He further noted 
that the veteran had allergic attacks, frequently in the 
spring, which he characterized as mild with no periods of 
incapacitation over the previous 12 months.  On objective 
examination, there was no evidence of allergic rhinitis, 
sinusitis, nasal polyps, or obstruction.  Nonallergic 
rhinitis and no evidence of sinusitis were the diagnoses.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, a 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side. With polyps, a 30 percent evaluation is in order.

The Board finds there is no competent evidence of record 
indicating that the service-connected disability is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The veteran has symptoms of nasal 
congestion and post nasal drip.  He has not indicated, 
however, that his service-connected allergic rhinitis is 
productive of a 50 percent obstruction in both nasal passages 
or a complete blockage of one nasal passage.  No evidence of 
record indicates the presence of such symptomatology. 
Examination of his nasal passageway by CT scan in February 
2005 to be clear and within normal limits and on examination 
in October 2006 there was no evidence of nasal obstruction.  
Furthermore, there is no objective evidence of the presence 
of polyps.  Accordingly, an evaluation in excess of that 
currently assigned is not warranted.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999). 

This is not a case where the evidence is in equipoise; 
rather, the preponderance of the evidence is against the 
assignment of an initial compensable evaluation and thus the 
benefit of the doubt is not for application.

Bilateral Carpel tunnel syndrome.

The veteran's service medical records show that in June 2002, 
he presented to an orthopedic clinic with complaints of 
numbness and tingling in both hands.  Following a physical 
examination, likely bilateral carpal tunnel syndrome was 
diagnosed.  He was subsequently afforded motor and sensory 
nerve studies and an electromyogram (EMG) study.  The nerve 
conduction velocity (NCV) studies of the bilateral upper 
extremities were interpreted to be normal.  The needle 
electrode examination was also normal with no electrical 
evidence of radiculopathy or myopathy.

On his initial VA examination in April 2003, the tips of the 
thumb and the remaining four fingers were able to approximate 
the median transverse fold of the palm in both hands  The 
veteran had full strength and full dexterity in both hands.  
He was able to push, grasp, twist, pull, probe, touch, and 
express in both hands, as well as write using the right hand.  
The examiner noted as a diagnosis that the veteran had 
bilateral wrist and right hand pains and that he suspected 
that there was mild carpal tunnel syndrome.  He also opined 
that the veteran demonstrated weakened movements and 
excessive fatigability after repetitive motion.

The veteran was referred to a VA Hand Clinic in July 2004 
with a history of carpal tunnel.  He reported working on 
computers and experiencing numbness and tingling of the 
fingers.  On examination, there was no obvious Tinel, no 
weakness of the hand muscle, and negative Phalen's test.  
Radial and ulnar circulation was adequate.  Radial pulses 
were present and equal.  The veteran reported mild Tinel on 
flexion of both wrists.

The veteran was afforded a peripheral nerve examination in 
October 2006.  The veteran complained of pain from both 
elbows down, tingling in the fingers, and difficulty with 
holding objects with both hands.  On physical examination, 
reflexes were 2+ and symmetrical.  Motor examination was 
normal.  Sensory examination noted decreased pin prick on 
light touch of the first and second fingers on the left with 
no changes at the thenar area.  There was a positive Phalen's 
sign on the left as well as a positive Tinel's sign.  There 
was normal proprioception and vibration.  The examiner noted 
as a diagnosis that the veteran had mild carpal tunnel 
syndrome on the left non-dominant hand affecting the sensory 
fibers only.  On an orthopedic examination of the veteran's 
hands, thumbs, and fingers, the veteran complained of 
constant pain.  Following examination, the examiner concluded 
that the veteran had mild signs of carpal tunnel syndrome, 
with no atrophy and no tinnel sign at the wrist and numbness 
up to the elbows.

For mild, incomplete paralysis of the median nerve, a 10 
percent evaluation is warranted for either a major or minor 
extremity. For moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity and a 20 
percent evaluation is warranted for a minor extremity.  38 
C.F.R. § 4.124a, Code 8515.

According to the schedule for rating disabilities of the 
peripheral nerves, the term "incomplete paralysis" of a nerve 
indicates a degree of lost or impaired function substantially 
less than that for complete paralysis; when the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Considering the aforementioned evidence in light of the 
above-noted criteria, the Board finds that the veteran's 
right and left carpel tunnel syndrome has not been more than 
mildly disabling, each, at any time since the effective date 
of the grant of service connection for each disability.

Although the evidence reflects subjective complaints of 
weakness, numbness and pain of the hands, formal testing has 
been negative for weakness or significant clinical findings.  
He has full strength and dexterity in both hands and is 
ability to grasp and touch has been essentially described as 
normal during the pendency of this appeal.  The most recent 
testing revealed some numbness and decreased sensation to pin 
prick, but no objective evidence of atrophy.  His examiners 
have consistently characterized his symptoms as mild.  The 
only conclusion to be reached by these findings is that the 
veteran has experienced no more than mild disability 
bilaterally as a result of service-connected right and left 
carpal tunnel syndrome.

The Board notes that the evidence of record, as noted above, 
does not indicate that the current disability level is 
significantly different from any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App. 119 (1999).
 
This is not a case where the evidence is in equipoise; 
rather, the preponderance of the evidence is against the 
assignment of an initial compensable evaluation and thus the 
benefit of the doubt is not for application.


ORDER

An increased initial (compensable) rating for allergic 
rhinitis is denied.

An increased initial rating, in excess of 10 percent, for 
carpal tunnel syndrome of the right hand is denied.

An increased initial rating, in excess of 10 percent, for 
carpal tunnel syndrome of the left hand is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


